      Case 2:19-cr-00005 Document 145 Filed on 02/12/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        February 12, 2021
                            UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 2:19-CR-5-1
                                                  §
ERIC RICHARD GARZA                                §


            ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE



       On February 11, 2021, Defendant moved for a continuance of the trial setting on the

following grounds: Defense counsel requests additional time for preparation of this matter and

to allow the COVID-19 pandemic to subside. (D.E. 144.)

       Under the Speedy Trial Act, a district court may grant a continuance and exclude the

resulting delay from the time in which a trial must commence if it makes on-the-record findings

that the ends of justice served by granting the continuance outweigh the public’s and defendant’s

interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered Defendant’s motion, the Court finds the following § 3161(h)(7)(B)

factors apply to the case at hand:


      (1)      That the failure to grant such a continuance in the proceeding would be likely to
               make a continuation of such proceeding impossible, or result in a miscarriage of
               justice.

      (2)      That the case is so unusual or so complex, due to the number of defendants, the
               nature of the prosecution, or the existence of novel questions of fact or law, that it
               is unreasonable to expect adequate preparation for pretrial proceedings or for the
               trial itself within the time limits established by the Speedy Trial Act.

      (3)      That, in a case in which arrest precedes indictment, delay in the filing of the
               indictment is caused because the arrest occurs at a time such that it is

1/2
      Case 2:19-cr-00005 Document 145 Filed on 02/12/21 in TXSD Page 2 of 2




               unreasonable to expect return and filing of the indictment within the period
               specified in section 3161(b), or because the facts upon which the grand jury must
               base its determination are unusual or complex.

  X     (4)    That the failure to grant such a continuance in this case which, taken as a whole,
               is not so unusual or so complex as to fall within clause (2) above, would deny the
               defendant or the government continuity of counsel, or would deny counsel for the
               defendant or the attorney for the government the reasonable time necessary for
               effective preparation, taking into account the exercise of due diligence.

      (5)      Other relevant factors:


       Accordingly, the Court finds that the ends of justice are served by granting a continuance

in this case and outweigh the best interests of the public and Defendant in a speedy trial. The

Court GRANTS Defendant’s motion and CONTINUES the Final Pretrial Conference (FPTC)

until March 25, 2021 at 9:00 a.m. and Jury Selection/Trial until April 5, 2021 at 9:00 a.m. All

motions shall be filed in accordance with the dates set forth in the original Pretrial Order. Parties

are ordered to file motions in limine, exhibit and witness lists, and proposed jury instructions no

later than 3 days before FPTC. Any plea bargain or plea agreement entered into by the parties

in this cause must be made known in writing on or before 3 days before FPTC. No plea bargain

or plea agreement entered into after this date will be honored by this Court without good cause

shown for the delay. Any motion to continue the Final Pretrial Conference and Jury Selection

and Trial must be filed no later than 3 days before FPTC. Failure to abide by the deadlines may

result in motions being stricken or denied.

       ORDERED this 12th day of February, 2021.

                                                  ___________________________________
                                                  NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




2/2
